Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a display unit configured to be wound around or unwound from the roller; a foldable link having a first side pivotably coupled to the housing and a second side pivotably coupled to an upper part of the display unit; a motor disposed in the housing and configured to drive a pivoting movement of the foldable link such that the foldable link is extended out of or retracted into the housing; a fulcrum disposed adjacent to the first side of the foldable link; a lever extending in a longitudinal direction of the housing and pivotably mounted on the fulcrum and comprising a first side and a second side oppositely positioned with respect to the fulcrum; and an elastic member coupled to the second side of the lever, wherein when the foldable link is retracted into the housing the foldable link contacts the first side of the lever to cause the lever to pivot about the fulcrum.”


The closet references found based on the updated search:
HEO et al. (US 2017/0156225 A1) discloses a display device including a housing; at least one roller positioned within the housing; a display portion including a display panel and a module cover; and at least one support connected to a top portion of the display portion and to raise or lower the display portion, wherein the display panel and the module cover transition from a first state where the display panel and the module cover are wound around the at least one roller to a second state where the display panel and the module cover are unwound from the at least one roller, in contact with each other, and exposed out of the housing, and wherein the at least one support includes an upper link, one end portion of which is connected to the top portion of the display portion; a lower link, one end portion of which is positioned inside of the housing; and a hinge to connect the upper link and the lower link, the upper link and the lower link including first and second upper links and first and second lower links, respectively, which operate together with the hinge during the transition from the first state to the second state. The display device may further include a motor assembly inside the housing, wherein the lower link may be connected to the motor assembly.
TAKAYANAGI et al. (US 20160324021 A1) discloses the electronic apparatus includes a first body and a second body configured to move with respect to each other, a rollable display, a roller rotatably supported in the first body, wherein a first end portion of the rollable display is fixed to the roller and the rollable display is 
Lee et al. (US 20160202729 A1) teaches a flexible display panel; a protective film configured to be placed on the flexible display panel; a first jig connected to a first end of the flexible display panel and a first end of the protective film, wherein the flexible display panel and the protective film are configured to be rolled around the first jig; a second jig connected to a second end of the protective film, wherein the protective film is configured to be rolled around the second jig; and a first housing for the first jig, wherein the first housing is configured to accommodate the flexible display panel and the protective film. The first jig can rotate using a motor, or the like, to thereby roll back the protective film around the first jig from the unrolled configuration.
However, the combination or each of the cited references above does not disclose or fairly suggest each and every limitation of independent claim 1, therefore claims 1-10 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841